



Exhibit 10.4


biogenlogostandarda12.jpg [biogenlogostandarda12.jpg]




December 14,2015
REVISED


Paul McKenzie
[Address]


Dear Paul,


I am pleased to extend you this offer of employment to join Biogen with the job
title of SVP, Global Biologics Manufacturing & Technical Operations. This
position will report to John Cox, EVP, Pharmaceutical Operations & Technology.
Please note that neither this letter nor any other materials constitute a
contract of employment with Biogen. Your employment at Biogen is employment
at-will. This means that just as you are free to leave your employment at any
time, with or without cause or notice, Biogen also has the same right to
terminate your employment at any time, with or without cause or notice. The
specific terms of our offer are listed below; please take the time to review the
offer, sign and return by December 18, 2015.


The position will be based at our Cambridge, MA facility.


Salary: This is a full-time, exempt position and your starting bi-weekly salary
will be $17,692.31, which is equivalent to an annual salary of $460,000.06, and
which will be paid in accordance w·ith our standard payroll policies.


Sign-On Bonus: Upon employment, you will receive $500,000 as a one-time cash
bonus. The bonus will be paid to you within two pay periods after your start
date provided that you sign the enclosed Cash Sign-On Bonus Agreement, which
describes the terms and conditions of the cash sign-on bonus.


Annual Bonus Plan: You will be eligible to participate in the Biogen Annual
Bonus Plan, with a target bonus opportunity of 40% of your annual base salary.
Based upon your start date, your target bonus amount may be pro-rated.
Eligibility details and other terms of the Plan are included in the current
year's Plan document, which will be made available upon your employment with the
Company.


New Hire Long Term Incentive (LTI) Grant: You will be granted Cash-Settled
Performance Units (CSPU) in connection with the commencement of your employment.
The approximate grant date value of your CSPU award will be $400,000. The number
of shares granted to you will be calculated by dividing the grant date value by
the closing price of Biogen stock (NASDAQ) on the grant date, with the resulting
number of shares rounded to the nearest five shares. You will also be granted
Market Stock Units (MSU) in connection with the commencement of your employment.
The approximate grant date value of your MSU award will be $400,000. The number
of shares granted to you will be calculated by dividing the grant date value by
the closing price of Biogen stock (NASDAQ) and the MSU accounting valuation
factor effective at the time of grant, with the resulting number of shares
rounded to the nearest five shares. Your CSPU and MSU awards will be granted on
the first trading day of the month following your start date.


The actual terms of your CSPU and MSU awards will be communicated to you
following the grant date. Your grants will be awarded under the Biogen Inc.
Amended and Restated 2008 Omnibus Equity Plan (the "Plan"). You are considered a
"designated employee," as defined in the Plan.


The Plan and Prospectus are available to you on Biogen's benefits website at
[website]. Please read these documents for information about your LTl grants.


Future Restricted Stock Unit Grant: Conditioned upon your receipt of an overall
performance rating of "Solid" or its equivalent for the 2016 calendar year, the
Chief Executive Officer (CEO) will grant you Restricted Stock Units (RSU) out of
the CEO discretionary pool authorized by the Compensation and Management
Development Committee. The approximate grant date value of this RSU award will
be $800,000. The number of shares granted to you will be





--------------------------------------------------------------------------------





calculated by dividing the grant date value by the closing price of Biogen stock
(NASDAQ) on the grant date. Your RSU award will be granted on the first trading
day of the month following the date of the CEO approval of the RSU award from
the discretionary pool. Assuming your continued employment, your RSUs will vest
and convert into shares of Biogen common stock over a three year period at the
rate of one-third per year, beginning on the first anniversary of your grant
date.


The actual terms of your RSU award will be communicated to you following the
grant date. Your grants will be awarded under the Plan. The Plan and Prospectus
are available to you on Biogen's benefits website at [website]. Please read
these documents for information about your RSU grants.


Relocation: Biogen will provide relocation benefits to facilitate your move from
Newtown, PA to the Cambridge, MA area. The relocation benefits and payments will
be provided to you after you sign a U.S. Domestic Relocation Policy
Acknowledgement and Relocation Repayment Agreement, which detail the terms and
conditions of your relocation package, and will be provided to you by our
relocation service provider, Cartus Corporation. Payments and reimbursements
will be made in accordance with Biogen's relocation policy, which is enclosed
and to which you should refer for more details on your relocation benefits.


Employee Benefits: Biogen offers a robust and highly competitive employee
benefits program. As an employee, you will be able to choose from a menu of
options through our flexible benefits program. These benefits include a 401(k)
savings plan; group health care, including medical, dental, prescription drug
and vision coverage; life, dependent life and disability insurance; as well as
flexible spending accounts for eligible medical and dependent care expenses.


You are also entitled to up to 20 vacation days (160 hours) per year (pro-rated
if you work part­ time). Additional benefit offerings include an Employee Stock
Purchase Plan (ESPP) and work/life benefits such as a concierge service and
access to subsidized back-up dependent care. Please visit Biogen's benefits
website at [website] (user ID = [user ID], password = [password]) to familiarize
yourself with Biogen's complete benefit plan offerings.


Additional Executive Benefits


Supplemental Savings Plan: You will be entitled to participate in Biogen's
Supplemental Savings Plan (SSP). This plan allows you to make pre-tax deferrals
of up to 80% of your base salary and up to 100% of your Annual Bonus payment and
certain other eligible incentive payments. Your contributions to this plan may
be limited by your contributions towards other plans (e.g., 401(k), ESPP,
medical, etc.). You will be provided with SSP enrollment information upon your
employment with the Company.


Life Insurance: You will be provided life insurance coverage equal to three
times your annual base salary, subject to meeting the medical standards stated
in the group term life insurance policy for U.S. employees. Biogen pays the
premium for this insurance. The IRS requires employers to impute the value of
company-paid life insurance for coverage over $50,000. This imputed income will
be displayed on your pay stub.


Severance: You will be entitled to severance benefits in accordance with the
attached executive severance document, and should refer to the document for
details regarding terms, conditions, eligibility and potential tax implications.


Tax & Financial Planning and Executive Physicals: You are eligible for annual
reimbursement of expenses for qualified services such as federal and state
income tax planning and/or preparation, financial and estate planning services,
and the purchase of tax and/or financial planning tools. Additionally, the
Company will reimburse you for the expenses of an annual comprehensive physical
exam when coordinated by the Executive Health Services team at Mass. General
Hospital (MGH). The combined annual reimbursement you are eligible to receive is
$5,500 per calendar year (January 1 - December 31), subject to the guidelines of
the Tax & Financial Planning and Executive Physical Reimbursement Program. The
details of these benefits are available upon your employment with the Company.


Stock Trading Plan: Upon employment with the Company, you will become subject to
Biogen's Global Insider Trading Policy, a copy of which will be provided to you.
The Biogen Global Insider Trading Policy sets forth guidelines designed to
promote compliance with applicable federal and state securities laws that
prohibit persons who are aware of material nonpublic information about the
company from trading in securities of the company or providing material
nonpublic information to other persons who may trade on the basis of that
information. Upon





--------------------------------------------------------------------------------





your employment, you will be assigned, based on your job, to a specific trading
group that will determine your obligations and restrictions under the policy,
and you will be required to complete training on the policy.


You are required to satisfy the following contingencies prior to employment at
Biogen.


•
Pre-employment screening: Employment at Biogen is contingent upon your
successful completion and passing of both a background check and drug screen.
Biogen's background check includes verification of employment history,
educational and professional licenses, degrees and/or credentials, a criminal
records check, a Social Security Number search and verification of any other
professional qualifications that your position responsibilities at Biogen may
warrant. Completion of your online Application for Employment authorizes Biogen
to conduct these background checks. If you have any questions about the
background check, please contact your Biogen recruiter.



•
New Employee Forms: Upon receiving your signed offer letter and new hire
paperwork, you will receive an email containing a link to a new hire form.
Please complete this form as soon as possible upon receipt. This form will allow
us to begin creating internal resources for you prior to your start date.



•
Authorization to Work in the United States: The Federal government requires you
to provide proper identification verifying your eligibility to work in the
United States. Please bring your original documents necessary to complete the
Employment Eligibility Verification Form I-9 on your first day of employment.



If you will be working at one of our office locations: Do not complete a Paper
Form I-9. Biogen, Inc. is an E-Verify employer. You must complete Section 1 of
your Form I-9 online by going to [website] and enter code [code] to enter the
system. You will enter Application Station, and then click "Sign Back In" to
enter the I-9 system, using the username and password that you created for your
background check. If you have forgotten your password, a reminder link is
available. Please remember to use your Legal Name and provide your Social
Security Number on your Form I-9. You will still need to bring your original
identity and work authorization documents on your first day to our HR team to
verify. Your Section 1 must be completed on or before your first day of
employment with Biogen.


If you are a field employee: enclosed you will find notary instructions and a
Form I-9 packet. You are required to complete the entire Form I-9 of the I-9
packet within 3 days of your start at a Notary Public and mail your original as
instructed in the packet.


•
Signed Proprietary Agreement: In order to protect Biogen's substantial
investment in creating and maintaining its confidential and proprietary
information, and to maintain goodwill with our customers, vendors and other
business partners, you will be required to sign our 'Employee Proprietary
Information and Inventions and Dispute Resolution Agreement' as a condition of
employment. A copy of the Agreement is enclosed with this letter for your
reference. Please sign and return this Agreement with your signed acceptance of
our offer.












































--------------------------------------------------------------------------------





Paul, we are excited at the prospect of your joining Biogen. To confirm your
acceptance of this offer of employment, please sign and return this letter by
December 18, 2015 and keep the other copy for your records. In addition, please
review and complete the enclosed New Employee Checklist with actions required in
order to begin your acceptance process. We would anticipate your first day of
employment to be February 8, 2016. If you have any questions, please feel free
to contact me.


Best Regards,


/s/ Lisa DiPaolo
Lisa DiPaolo
VP, HR Corporate Functions


Cc. John Cox
26579BR


I accept this offer of employment and acknowledge the contingencies of
employment described above, including the at-will nature of my employment.


ACCEPTED:


/s/ Paul F. McKenzie
Paul F. McKenzie
1/21/16
Signature
Name (Print)
Signature Date




















